Name: 2002/9/EC: Council Decision of 10 December 2001 relating to the conclusion of an Additional Protocol fixing the provisions applicable to trade in certain fish and fishery products to the Agreement establishing an association between the European Economic Community and Malta
 Type: Decision
 Subject Matter: tariff policy;  European construction;  fisheries;  Europe
 Date Published: 2002-01-09

 Avis juridique important|32002D00092002/9/EC: Council Decision of 10 December 2001 relating to the conclusion of an Additional Protocol fixing the provisions applicable to trade in certain fish and fishery products to the Agreement establishing an association between the European Economic Community and Malta Official Journal L 005 , 09/01/2002 P. 0010 - 0010Council Decisionof 10 December 2001relating to the conclusion of an Additional Protocol fixing the provisions applicable to trade in certain fish and fishery products to the Agreement establishing an association between the European Economic Community and Malta(2002/9/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first subparagraph, first sentence, thereof,Having regard to the proposal from the Commission,Whereas:(1) It is desirable to complete by means of an Additional Protocol the Agreement establishing an association between the European Economic Community and Malta(1), so as to provide for preferential conditions for the importation into the Community of certain fish and fishery products originating in the Republic of Malta, and into the Republic of Malta of certain fish and fishery products originating in the Community.(2) To that end a new Protocol laying down the trade arrangements for certain fish and fishery products should be added to the said Association Agreement.(3) The Protocol should be approved,HAS DECIDED AS FOLLOWS:Article 1The Additional Protocol fixing the provisions applicable to trade in certain fish and fishery products to the Agreement establishing an association between the European Economic Community and Malta, is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 2A tariff quota with order number 09.1461 covering the first 12 months of the Protocol shall be opened for 1500 tonnes for Sea bass (Dicentrarchus labrax), Sea bream (Dentex dentex and Pagellus spp.) and Gilt-head seabreams (Sparus aurata) falling under subheadings 0302 69 94, 0302 69 61 and 0302 69 95 originating in Malta at a duty rate of 7,5 %. The following year the tariff quota shall be set at 1750 tonnes at 0 %. This tariff quota shall be administered by the Commission in accordance with Articles 308a and 308b of Regulation (EC) No 2454/93(2).Article 3The President of the Council is authorised to designate the person empowered to sign the Protocol in order to bind the Community.Done at Brussels, 10 December 2001.For the CouncilThe PresidentL. Michel(1) OJ L 61, 14.3.1971, p. 3.(2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 993/2001 (OJ L 141, 28.5.2001, p. 1).